Uvalde County Appraisal
                                                                   District, Albert Mireles, Chief
                                                                                  /s



                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 16, 2014

                                      No. 04-14-00533-CV

                                  Kenneth W. ARTHUR, et al,
                                          Appellant

                                                v.

       UVALDE COUNTY APPRAISAL DISTRICT, Albert Mireles, Chief Appraiser,
                              Appellees

                  From the 38th Judicial District Court, Uvalde County, Texas
                             Trial Court No. 2012-04-28619-TX
                           Honorable Watt Murrah, Judge Presiding


                                         ORDER
        The court reporter’s notification of late record is this date NOTED. The reporter’s record
is due on October 27, 2014.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court